Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the claims: 
Claims 1-14 have been cancelled.

Allowance
Claim 15 and 21 have been allowed.
Claims 16-20, and 22-33 have been allowed by virtue of dependency on claims 1.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 15 and 21,Prior art of record Mahgerfteh et al. (2017/0179680) 
and Mahgerfteh et al. (US 2016/0131837) does not disclose or render obvious the limitation including “  forming a plurality of cavities in a back end of line (BEOL) layer of the wafer, each cavity of the plurality of cavities being formed proximate a different
IC of the plurality of ICs; positioning an interposer within a cavity of the plurality of cavities proximate a corresponding IC of the plurality of ICs; and adiabatically coupling an optical signal out of the corresponding IC of the plurality of ICs into a waveguide of the interposer”  in combination with all other limitations and when considered as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816